237 Ind. 700 (1957)
145 N.E.2d 729
PURCELL
v.
DAVIE, JUDGE, LaPORTE CIRCUIT COURT.
No. 0-495.
Supreme Court of Indiana.
Filed November 14, 1957.
*701 Orval Purcell, pro se.
PER CURIAM
It appears that petitioner herein seeks to appeal from a judgment of the LaPorte Circuit Court denying his petition for a writ of habeas corpus.
Although no appeal has been perfected for the reason that no proper transcript and assignment of errors have been filed as required by Rule 2-2 of this court, 1954 Edition, no good purpose would be served by assuming jurisdiction in the case and granting an extension of time within which to file a proper transcript and assignment of errors for the following reasons: Exhibit "A" filed with the petition herein purports to be a copy of petitioner's application for a writ of habeas corpus; and the petition shows on its face that petitioner was sentenced under a judgment of the Greene Circuit Court entered June 5, 1956, which judgment was regular on its face.
Under these circumstances the LaPorte Circuit Court did not err in dismissing the petition for habeas corpus for want of jurisdiction, since a State Court has no jurisdiction to examine or review a final judgment of another State Court of coordinate jurisdiction regular on its face as shown by its intrinsic record. Petitioner's remedy here must be found in the Greene Circuit Court by direct attack upon the judgment which he here seeks to question. Dowd, Warden v. Grazer (1954), 233 Ind. 68, 78, 116 N.E.2d 108; Witte v. Dowd, Warden (1952), 230 Ind. 485, 102 N.E.2d 630; State ex rel. Cook v. Howard, Warden (1946), 223 Ind. 694, 699, 64 N.E.2d 25.
For the foregoing reasons the petition herein is dismissed.
NOTE.  Reported in 145 N.E.2d 729.